Citation Nr: 0328250	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  94-10 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic low back 
pain, status post right hemilaminectomy and discectomy.  

2.  Entitlement to an increased rating for chondromalacia of 
the left patella, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an effective date prior to March 4, 1992 
for a 30 percent rating for service-connected residuals of a 
right distal radius fracture.  

4.  Entitlement to an effective date prior to March 4, 1992 
for a 20 percent rating for service-connected chondromalacia 
of the right patella.

5.  Entitlement to an effective date prior to March 4, 1992 
for a 10 percent rating for service-connected chondromalacia 
of the left patella.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active service from August 1974 to April 
1978.  

This appeal arises from rating decisions of the New Orleans, 
Louisiana Regional Office (RO).  In December 1992, the RO 
denied the veteran's claim for an increased rating for his 
service connected chondromalacia of the left patella, 
evaluated as 0 percent disabling.  The veteran appealed the 
denial.  In November 1997, the RO increased the veteran's 
rating for his left knee condition to 10 percent, increased 
the veteran's rating for his right knee condition to 20 
percent, and the veteran's rating for his residuals, of 
fracture, right distal radius, to 30 percent.  With regard to 
the left knee, since this increase did not constitute a full 
grant of the benefit sought, the increased rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  The RO assigned an effective date of March 4, 1992 
for each of the aforementioned increased ratings.  The 
veteran has appealed the issues of entitlement to earlier 
effective dates for these increased ratings.  In September 
1996, May 1998, and October 1999 the Board remanded the 
claims for additional development.  In December 1999, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a back 
disability and the veteran has appealed.  He is currently in 
receipt of a total compensation rating based on individual 
unemployability.

In February 1994, the veteran was afforded a hearing before 
C. W. Symanski, who is the member of the Board rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  In addition to the 
evidentiary development noted below, it does not appear that 
the veteran has been provided with any notice of the Veterans 
Claims Assistance Act of 2000.  Accordingly, the Board has no 
alternative but to defer further appellate consideration and 
this case is REMANDED to the RO for the following actions:

1.  The RO must review the claims files 
and ensure that any other notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Sec'y of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).

2.  The evidence shows that the veteran 
was treated for back symptoms by three 
private physicians beginning in 1988, 
specifically, the veteran was treated by 
physicians identified as Dr. McLemore, 
Dr. Gauthier, and Dr. Coleman.  However, 
these records are not associated with the 
claims files.  The RO should attempt to 
obtain these records.  

3.  The RO should request an examination 
to determine the nature and extent of the 
veteran's low back disorder.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's low back disorder was 
initially manifested in service or was 
caused or aggravated by a service-
connected condition.  The examiner should 
provide a rationale for all opinions.  
The claims folders must be provided to 
the examiner for review.

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any of the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



